DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20 – 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 30 of U.S. Patent No. 9,486,155. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘155 patent both claim a system and method for determining and identifying, for each pair of consecutive R-waves, a P-wave window corresponding to the respective pair of consecutive R-waves, and determining whether a predetermined number of P-wave windows are identified.  The claims of the ‘155 patent are further limiting than the claims of the instant application. Therefore, the claims of the ‘155 patent anticipate the claims of the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 – 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “determine… P-wave evidence for atrial arrhythmia detection” in lines 14 – 15.  It is unclear if the device is determining an atrial arrhythmia, or if it is merely determining P-wave evidence, which may (or may not) be used to augment atrial arrhythmia detection (see specification paragraph 46).  The claims have been examined as though “for atrial arrhythmia detection” is merely functionally recited.  Therefore, any P-wave evidence would read on this limitation without an explicit recitation of augmenting atrial arrhythmia detection.
Independent claims 31 and 39 have similar limitations.
Claims 21 – 30 and 32 – 38 are rejected as being dependent upon rejected claims 20 and 31. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20, 21, 31, 32, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pei (USPN 8,233,980 – in IDS).
Regarding claims 20, 21, 31, 32, and 39, Pei discloses a system, method, and non-transitory computer-readable medium comprising:
 a plurality of electrodes configured to sense a cardiac signal (e.g. Figs. 2, 8, 9); and processing circuitry configured to: identify one or more pairs of consecutive R-waves within the sensed cardiac signal; determine, for each pair of consecutive R-waves of the one or more pairs of consecutive R-waves, whether an RR-interval corresponding to the respective pair of consecutive R-waves is greater than an RR-interval threshold; identify, for each pair of consecutive of R-waves having an RR-
Pacer/ICD 10 has a programmable microcontroller 560 which uses a computer-readable medium with stored instructions in memory 594 to cause the microcontroller 560 to perform the function of determining the P-wave signal. 
Determining signal characteristics of the sensed cardiac signal within the first portion and within the second portion comprises an atrial event detection system 603 which additionally detects atrial arrhythmias.  Detection system 603 includes a candidate hidden atrial event identification system 605 operative to identify a candidate atrial event within the signals occurring during the PVAB interval.
Comparing the determined signal characteristics; and determining the P-wave in response to the comparing is performed with determination system 607 which includes a morphology comparison system 609 (for comparing the morphology of the candidate P-wave against the morphology of prior P-waves within the patient) and an interval alteration system 611 (for altering atrial or ventricular pacing intervals to test whether candidate atrial events are true atrial events.

Claim(s) 20, 21, 31, 32, and 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao et al. (US PGPUB 2016/0213270 – in IDS).

Regarding claims 20, 21, 31, 32, and 39, Cao discloses a system, method, and non-transitory computer-readable medium comprising:
 a plurality of electrodes configured to sense a cardiac signal (e.g. Figs. 1 and 2); and processing circuitry configured to: identify one or more pairs of consecutive R-waves within the sensed cardiac signal (e.g. paragraphs 84, 85); determine, for each pair of consecutive R-waves of the one or more pairs of consecutive R-waves, whether an RR-interval corresponding to the respective pair of consecutive R-waves is greater than an RR-interval threshold (e.g. paragraphs 84, 85); identify, for each pair of consecutive of R-waves having an RR-interval greater than the RR-interval threshold, a P-wave window corresponding to the respective pair of consecutive R-waves (e.g. Fig. 7); determine whether a predetermined number of P-wave windows are identified (e.g. 

Allowable Subject Matter
Claims 22 – 30 and 33 – 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and upon receipt of a timely filed Terminal Disclaimer to overcome the Double Patenting Rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792